Warner, J.
Erom the statement of facts as disclosed by the record in this case, the city of Milledgeville has no express authority conferred by its charter to grant licenses for retailing spirituous liquors within the corporate limits thereof. Until such power shall be expressly conferred on the city authorities to grant such license the Ordinary, of the county, under the general law of the State, has the power and authority to grant the same: Code, 1432, 1435. Sanders vs. The Commissioners of Butler, 30th Georgia Reports, 679.
Let the judgment of the Court below be reversed.